IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
RANDOLPH LUCAS,
Plaintiff,
v. : Civ. No, 19-1338-LPS
: Superior Court of the State of
WILMINGTON POLICE DEPARTMENT, : Delaware in and for New Castle County
et al., : CA. No. N19C-06-014 MMJ

Defendants.

 

Randolph Lucas, Howard R. Young Correctional Institution, Wilmington, Delaware, Pro Se
Plaintiff.

Edward J. Kosmowski, esquire, The City of Wilmington Law Department, Wilmington, Delaware.
Counsel for Defendants.

MEMORANDUM OPINION

February 20, 2020
Wilmington, Delaware
fy

STARK, U.S. District Judge:
1, INTRODUCTION

Defendant Wilmington Police Department (“Defendant”) filed a notice of removal on July
17, 2019 of Lucas v. Wilmington Police Dept, Delaware Superior Court Case No. N19C-06-014 MMJ.'
(D.I. 1) Plaintiff Randolph Lucas (“Plaintiff”), an inmate at the Howard R. Young Correctional
Institution (“HRYCI”), in Wilmington, Delaware, proceeds pro se and was granted leave to proceed
in forma pauperis by the Delaware Superior Court. (D.I. 1-1 at 43) Before the Court is Defendant’s
motion to dismiss, opposed by Plaintiff, and Plaintiffs motions to compel or for discovery, motion
to amend, and request for counsel. (D.I. 3, 5,7, 13, 16) The Court also proceeds to screen the
Complaint pursuant to 28 U.S.C. § 1915A(a).
Il. | BACKGROUND

Plaintiff commenced this action on about June 2, 2019, in the Superior Court of the State of
Delaware in and for New Castle County. (D.I. 1-1) The Complaint alleges that Plaintiff was a
passenger in a car that was pulled over by the police on June 9, 2017. (Id. at 10) Plaintiff “took off
running” because there was an outstanding capias for his arrest. (Id) A brief pursuit ensued before
Plaintiff was “shocked by a Taser, punched, and stomped on” by Defendant, all of which caused
severe damage to Plaintiffs leg. (Jd.) Plaintiff was taken to Wilmington Hospital for treatment,
committed to HYRCI, and released on bail on June 20, 2017. (Id) While out on bail, Plaintiff

underwent surgery for a ruptured ACL (ze., anterior cruciate ligament). (Id.)

 

' Other named Defendants include Officer Ham, Officer Schulz, Officer Law, Officer Stephey,
Officer Nolan, Officer Lynch, and Officer Gifford, none of whom appear to have been served.
1
Plaintiff alleges violations of Article 1, §§ 7 and 9 of the Delaware Constitution and the
Fourteenth Amendment to the United States Constitution. (Id) He seeks general, compensatory,
special, and punitive damages. (D.I. 1-1 at 8)

Defendant removed the action to this Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

on the grounds that Plaintiff's claims arise under the United States Constitution and 42 U.S.C.
§ 1983, as the Complaint alleges Defendants acted under the color of law and violated Plaintiff's civil
tights. (D.I. 1) Prior to removal, the Superior Court granted Plaintiff leave to proceed in forma
pauperis, conducted an initial review of the Complaint, and entered an order that the “complaint is
NOT DISMISSED and service of process shall issue.” (D.I. 1-1 at 41, 43) The Wilmington Police
Department was served on June 28, 2019. (Id. at 47)

Defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

Ill. LEGAL STANDARDS

A federal court may properly dismiss an action sva sponte under the screening provisions of
28 U.S.C. § 1915A(b) if “the action is frivolous or malicious, fails to state a claim upon which relief
may be granted, or seeks monetary relief from a defendant who is immune from such relief.” Ba// ».
Famigho, 726 F.3d 448, 452 (3d Cir. 2013); see 28 U.S.C. § 1915A (actions in which prisoner seeks
redress from a governmental defendant).

An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitrke v.
Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915A(b)(1), a court may dismiss a complaint
as frivolous if it is “based on an indisputably meritless legal theory” or a “clearly baseless” or

“fantastic or delusional” factual scenario. Neitzke, 490 at 327-28; see also Wilson v. Rackmill, 878 F.2d
772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d Cir. 1995) (holding
frivolous a suit alleging that prison officials took an inmate’s pen and refused to give it back).

The legal standard for dismissing a complaint for failure to state a claim pursuant to
§ 1915A(b)(1) is identical to the legal standard used when deciding Rule 12(b)(6) motions. See ¢g.,
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard
to dismissal for failure to state a claim under § 1915(e)(2)(B)). Evaluating a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6) requires the Court to accept as true all material allegations
of the complaint. See Spruill v. Gils, 372 F.3d 218, 223 Gd Cir. 2004). “The issue is not whether a
plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support the
claims.” In re Burlington Coat Factory Sec. Litig. 114 F.3d 1410, 1420 (d Cir. 1997) (internal quotation
marks omitted). Thus, the Court may grant such a motion to dismiss only if, after “accepting all
well-pleaded allegations in the complaint as true, and viewing them in the light most favorable to
plaintiff, plaintiff is not entitled to relief.” Maio v. Aetna, Inc. 221 F.3d 472, 481-82 (3d Cir. 2000)
(internal quotation marks omitted).

A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009); Be/l_Atl Corp. v. Twombly, 550 U.S. 544, 555 (2007). A plaintiff
must plead facts sufficient to show that a claim has substantive plausibility. See Johnson v. City of
Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed, however, for imperfect statements of
the legal theory supporting the claim asserted. See zd. at 10.

“To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief
above the speculative level on the assumption that the allegations in the complaint are true (even if

doubtful in fact).”” Victanke Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Twombly, 550

3
U.S. at 555). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Igbal,
556 U.S. at 678. At bottom, “[t]he complaint must state enough facts to raise a reasonable
expectation that discovery will reveal evidence of [each] necessary element” of a plaintiffs claim.
Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) Gnternal quotation
marks omitted).

The Court is not obligated to accept as true “bald assertions,” Morse ». Lower Merion Sch. Dist.,
132 F.3d 902, 906 (3d Cir. 1997) Gnternal quotation marks omitted), “unsupported conclusions and
unwarranted inferences,” Schuylkill Energy Res., Inc. v. Pennsylvania Power ¢» Light Co., 113 F.3d 405,
417 3d Cir. 1997), or allegations that are “self-evidently false,” Nave ». Fauver, 82 F.3d 63, 69 (3d
Cir. 1996), Because Plaintiff proceeds pro se, his pleading is liberally construed and his Complaint,
“however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted
by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks omitted).
IV. DISCUSSION

Defendant moves to dismiss on the grounds that: (1) it is not a separate juridical entity from
the City of Wilmington and is not subject to suit; (2) the “more-specific-provision rule” precludes
Plaintiff's claims raised under the Fourteenth Amendment; and (3) the Complaint fails to state
plausible claims for relief under the Delaware Constitution and the United States Constitution.
Plaintiff opposes and moves to amend.

The Court will grant Defendant’s motion for several reasons. First, the Wilmington Police
Department is a department of the City of Wilmington and cannot be sued as a separate juridical

entity. See Washington v. Wilmington Police Dep't, 1995 WL 654158, at *3 (Del. Super. Sept. 18, 1995).

4
Second, the Court liberally construes the Complaint as raising claims under 42 U.S.C. § 1983, but a
municipality may only be held liable under § 1983 when the “execution of a government’s policy or
custom ... inflicts the injury.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990).
Accordingly, a plaintiff seeking to recover from a municipality must: (1) identify an allegedly
unconstitutional policy or custom, (2) demonstrate that the municipality, through its deliberate and
culpable conduct, was the “moving force” behind the injury alleged; and (3) demonstrate a direct
causal link between the municipal action and the alleged deprivation of federal rights. See Board of the
Cty. Comm'rs v. Brown, 520 U.S. 397, 404 (1997). Plaintiff has not pled that Defendant was the
“moving force” behind any alleged constitutional violation. Plaintiff has failed to state a § 1983
claim on which relief may be granted.

Third, the Court is unable to discern any plausible claim for relief under the Delaware

- Constitution or the Fourteenth Amendment to the United States Constitution. Excessive force
claims arising out of an arrest are analyzed under the Fourth Amendment, but there is no mention
of the Fourth Amendment in the Complaint. See Graham v. Connor, 490 U.S. 386 (1989). The claims
against Defendant are deficiently pled. Defendant’s motion to dismiss will be granted.

In addition, the Court will sa sponte dismiss the claims against the individual defendants to
the extent Plaintiff seeks to raise § 1983 claims against them. The individual Defendants are simply
mentioned but the body of the Complaint contains no allegations directed toward any individual
defendant.

Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable, a defendant must
have been personally involved in the wrongful conduct. In other words, defendants are “liable only

for their own unconstitutional conduct.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (ad Cir.

5
2014), rev'd on other grounds sub nom. Taylor v. Barkes, U.S.__, 135 8.Ct. 2042 (2015). Respondeat
superior cannot form the basis of liability. See Evancho v. Fisher, 423 F.3d 347, 353 (ad Cir. 2005); see
also Alexander v. Forr,297 F. App’x 102, 104-05 Gd Cir. Aug. 28, 2008) (instructing that
constitutional deprivation cannot be premised merely on fact that defendant was prison supervisor
when incidents set forth in complaint occurred). “Because vicarious liability is inapplicable to...
§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s
own individual actions, has violated the Constitution.” Igba/, 556 U.S. at 676. The Complaint fails
to adequately allege the personal involvement of any individual defendant. Therefore, the claims
against them will be dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

Nonetheless, because it appears plausible that Plaintiff may be able to articulate a claim
against defendants or name alternative defendants, he will be given an opportunity to amend his
pleading. See O’Dedl ». United States Gov't, 256 F. App’x 444 (3d Cir. Dec. 6, 2007) (leave to amend is
proper where plaintiff's claims do not appear “patently meritless and beyond all hope of
redemption”).

Vv. MISCELLANEOUS MOTIONS

A. Discovery

Plaintiff's motion to compel (D.I. 5) and motion for discovery (D.I. 16) will be denied as
premature. To date, there is not an operative pleading and the Court has not yet entered a
scheduling and discovery order.

B. Motion to Amend/Correct

Plaintiffs motion to amend/correct (D.I. 7) will be denied as moot. As discussed above,

Plaintiff will be given leave to amend to cure his pleading defects.

6
C. Request for Counsel

Plaintiff's request for counsel (D.I. 13) will be denied without prejudice to renew. Plaintiff
requests counsel on the grounds that he is indigent and has no legal skills.

A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to
representation by counsel.? See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron v. Grace,
6 F.3d 147, 153 (3d Cir. 1993). However, representation by counsel may be appropriate under
certain circumstances, after a finding that a plaintiff's claim has arguable merit in fact and law. See
Tabron, 6 F.3d at 155.

After passing this threshold inquiry, the Court should consider a number of factors when
assessing a request for counsel. Factors to be considered by a court in deciding whether to request a
lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiff's claim; (2) the
plaintiff's ability to present his or her case considering his or her education, literacy, experience, and
the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues; (4) the
degree to which factual investigation is required and the plaintiff's ability to pursue such
investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and (6) the
degree to which the case turns on credibility determinations or expert testimony. See Montgomery v.
Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56. The list is not exhaustive, nor

is any one factor determinative. See Tabron, 6 F.3d at 157.

 

See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989) (§ 1915(d) (now
§ 1915(e)(1)) does not authorize federal court to require unwilling attorney to represent indigent civil
litigant, the operative word in statute being “request’’).

7
Assuming, solely for the purpose of deciding this motion, that Plaintiff's claims have merit in
fact and law, several of the Tabron factors militate against granting his request for counsel. After
reviewing Plaintiff's Complaint, the Court concludes that the case is not so factually or legally
complex that requesting an attomey is warranted. In addition, there is not an operative pleading.
Finally, the case is in its early stages and a scheduling and discovery order has not yet been entered.
VI. CONCLUSION

For the above reasons, the Court will: (1) grant Defendant’s motion to dismiss (D.I. 3);

(2) dismiss Wilmington Police Department as a defendant; (3) dismiss all individual defendants
pursuant to 28 U.S.C. § 1915A(b)(1); (4) give Plaintiff leave to file an amended complaint; (5) deny
as premature Plaintiff's discovery motions (D.I. 5, 16); (6) deny as moot Plaintiffs combined motion
to amend and for an extension of time (D.I. 7); and (/) deny without prejudice to renew Plainuff’s
request for counsel (D.I. 13).

An appropriate Order will be entered.
